Honorable Mike Wilson State Representative District 70 1202 Main Street P. O. Box 5269 Jacksonville, Arkansas 72076
Dear Representative Wilson:
This is in response to your request for an Opinion on the following question:
   Is a widow of a Municipal Judge who is drawing retirement benefits prior to re-marriage, eligible to draw back and future retirement benefits if she gets her subsequent marriage annulled?
Ark. Stat. Ann. 55-106 (Repl. 1971) sets forth the grounds for annulment. 55-106 states that, "the marriage shall be void from the time its nullity shall be declared by a court of competent jurisdiction."  Annulment has been interpreted as destroying the status of marriage as of its inception, and the effect is to treat the parties as never having been married.  Feigenbaum v. Feigenbaum, 210 Ark. 186, 194 S.W.2d 1012 (1946).  Since the foregoing case has not been overruled it seems that the widow in question is eligible to receive back and future retirement benefits as a result of the annulment.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General E. Jeffery Story.